Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered June 30, 1983, convicting him of burglary in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was for the suppression of his statement to law enforcement authorities.
Ordered that the judgment is affirmed.
• We agree with the hearing court’s refusal to suppress a custodial statement which was made by the defendant spontaneously and not in response to any police interrogation (see, People v Bretts, 111 AD2d 864; cf. People v Ferro, 63 NY2d 316).
The proof of the defendant’s guilt was overwhelming and uncontroverted and we reject his contention that any errors occurred during the trial which require reversal. Mollen, P. J., Thompson, Eiber and Spatt, JJ., concur.